Citation Nr: 1042802	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
chronic thoracolumbar strain.

2.  Entitlement to an initial rating greater than 10 percent for 
migraine headaches.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.

4.  Entitlement to service connection for right ulnar neuropathy.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for left ulnar neuropathy.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from March 1999 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah. 

In April 2009, the Veteran withdrew her request for a hearing 
before the Board.

In December 2009, the Veteran's representative withdrew its 
representation in this case.  To date, the Veteran has not 
elected another representative.

The issues of entitlement to service connection for right carpal 
tunnel syndrome, right ulnar neuropathy and left ulnar 
neuropathy, as well as entitlement to a higher initial rating for 
migraine headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The credible lay and medical evidence fails to show that the 
Veteran's service-connected chronic thoracolumbar strain results 
in forward flexion of 60 degrees or less, a combined range of 
motion of 120 degrees or less, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.

2.  The Veteran's recurrent tinnitus first manifested during 
active service.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for chronic thoracolumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (2010).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for her service-
connected chronic thoracolumbar strain.  She also seeks service 
connection for tinnitus.  The remaining issues on appeal are 
addressed in the remand following this decision.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

The Board notes that the Veteran filed her original compensation 
claim in April 2007.  The Board may only consider the claim in 
light of the criteria for evaluating diseases and injuries of the 
spine that were revised on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).

The Board has considered several diagnostic codes in evaluating 
this disorder.  DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 (ankylosing 
spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative 
arthritis of the spine) (see also, DC 5003), and DC 5243 
(intervertebral disc syndrome or IVDS) are evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences is 
permissible when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Thoracolumbar strain

Applying the relevant criteria to the facts of this case, the 
Board finds that the Veteran's service-connected chronic 
thoracolumbar strain does not meet the criteria for a rating 
greater than 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine for any time during the appeal 
period.  The Board notes that the credible lay and medical 
evidence fails to show that the Veteran's service-connected 
chronic thoracolumbar strain results in forward flexion of 60 
degrees or less, a combined range of motion of 120 degrees or 
less, or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

For example, the June 2007 VA Compensation and Pension (C&P) 
compensation examination found that the Veteran's thoracolumbar 
spine demonstrated 80 degrees of forward flexion, 20 degrees of 
extension, 30 degrees of rotation bilaterally, and 30 degrees of 
lateral flexion bilaterally.  The most recent VA C&P examination, 
dated May 2009, showed that the Veteran's thoracolumbar spine 
demonstrated 90 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  Private chiropractic treatment 
records do not provide any measurements of thoracolumbar spine 
range of motion loss.  Additionally, the Veteran herself has not 
described motion loss in terms of degrees.

Overall, the above-mentioned evidence provides highly probative 
evidence against this claim.  As none of this evidence shows 
forward flexion of 60 degrees or less or a combined range of 
motion of 120 degrees or less, the Veteran is not entitled to a 
higher initial rating based on limitation of motion for any time 
during the appeal period.  

Clearly, the Veteran's thoracolumbar spine is not fixed in 
flexion or extension.  As such, there is no basis for 
consideration of a higher rating based upon ankylosis.  See 38 
C.F.R. § 4.71a, Note 5.  

The Board further finds no lay or medical evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Rather, VA C&P examinations in June 2007 and 
May 2009 found that the Veteran demonstrated normal gait and 
posture.  There was no evidence of spasms.  The private 
chiropractic treatment records appear to note some instances of 
muscle spasm, but do not reflect any findings that any muscle 
spasm or guarding resulted in an abnormal gait or abnormal spinal 
contour.  As such, the Veteran is not entitled to a higher rating 
based upon muscle spasm or guarding for any time during the 
appeal period. 

The Board also finds that the Veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 10 percent 
based on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The VA examiner specifically 
addressed this issue in the May 2009 C&P examination by opining 
that the Veteran did not experience any change in active or 
passive range of motion during repeat motion testing, and that 
there was no additional loss of range of motion due to pain, 
weakness, impaired endurance, fatigue or flare-ups.  

The June 2007 VA C&P examiner found that the Veteran's pain on 
forward flexion began at 60 degrees, that there was pain at the 
end range of extension, and that the Veteran experienced pain in 
the left lower back, the left hip and the gluteus maximus with 
rotation and lateral flexion.  However, the VA examiner still 
found that the Veteran did not experience any change in active or 
passive range of motion during repeat motion testing, and that 
there was no additional loss of range of motion due to pain, 
weakness, impaired endurance, fatigue or flare-ups.

The Veteran experiences chronic low back pain with occasional 
exacerbations as demonstrated by her lay statements.  For 
example, at her VA examination in May 2009, the Veteran described 
a constant background sensation of tightness, which could 
aggravated by picking up small items.  The Veteran reports having 
to change positions constantly, and having flares which last for 
several minutes when walking greater than a block.  She has 
described throwing out her back every six months, which lasted 
three to four days in duration.  At other times, she has 
described exacerbations of low back pain which cause her to miss 
work for many days at a time.

It is important for the Veteran to understand that these problems 
are the basis for her current evaluation.  Even in light of this 
evidence, the overall medical evidence demonstrates that there is 
simply no basis to assign an evaluation greater than 10 percent 
based on functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine based on the objective medical 
evidence.  Id.  VA C&P findings, rather than supporting the 
Veteran's claim, provide highly negative evidence against this 
claim.

The Veteran also describes other symptoms such as intermittent 
numbness in her shoulder blade to axilla area, and a "lightning 
bolt" sensation running down her posterior thighs which courses 
medially to the anterior portion of the thigh near the knee and 
down the anterior shins into her ankles.

However, the Veteran is not service-connected for IVDS so the 
provisions of DC 5243 do not apply.  In any event, the Board 
notes that the May 2009 VA C&P examiner specifically found that 
the Veteran's "lightning bolt" sensation did not follow any 
specific radiculopathic pattern compatible with myotomal or 
dermatomal distribution.  The Board further notes that there is 
no competent evidence that the Veteran manifests any chronic 
neurologic deficits due to the service-connected chronic 
thoracolumbar strain, and evidence against such a finding.  As 
such, the Board finds no basis to apply separate ratings for 
different aspects of disability by analogy to DC 5243. 

Based on the above, the Veteran's service-connected chronic 
thoracolumbar strain does not meet the criteria for an evaluation 
in excess of 10 percent under applicable evaluation criteria for 
any time during the appeal period.  The Board acknowledges the 
Veteran's allegations that her thoracolumbar spine symptoms are 
of greater severity and warrant a higher initial rating.  
However, the Board places greater probative value to the clinical 
findings and opinions of the trained medical professionals who 
have greater training and expertise than the Veteran in 
evaluating a thoracolumbar spine disability.

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must 
be denied.

Finally, the Board notes that the Veteran reports missing many 
days of work due, in part, to exacerbations of service-connected 
chronic thoracolumbar strain and service-connected migraine 
headaches (addressed in the remand following this decision).  
These allegations raise the potential applicability of the 
provisions of 38 C.F.R. § 3.321(b), which govern referring claims 
to the Director Compensation and Pension Service for 
extraschedular consideration.  Given the Veteran's allegations, 
the Board defers consideration of this aspect of the claim 
pending further development in the remand below.  See VAOPGCPREC 
6-96 (Aug. 16, 1996) (holding that Board may render a final 
decision on an increased rating claim and remand the issue of 
extraschedular consideration under 38 C.F.R. § 3.321(b) for 
further development).

Tinnitus

The Veteran was released from active duty on March 22, 2007.  On 
March 28, 2007, the Veteran signed a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) alleging the onset of 
bilateral tinnitus in service.  This application was received on 
April 2, 2007.  VA audiology examination dated June 2007 
diagnosed recurrent tinnitus having an onset of one to two years 
previous.

The RO has denied this claim on the basis that service treatment 
records (STRs) do not reflect the Veteran's complaint or 
treatment for tinnitus.  Given the fact that the Veteran asserted 
an in-service onset of tinnitus within one week of her discharge 
from service, and the unique characteristics of tinnitus which is 
largely a diagnosis based upon subjective report of ear ringing 
symptoms, the Board resolves any doubt in favor of the Veteran by 
finding that her credible report of recurrent ear ringing since 
service demonstrates that her recurrent tinnitus first manifested 
in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(lay person competent to report continuity of tinnitus symptoms).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

With respect to the tinnitus claim, the Board is granting in full 
the benefit sought on appeal.  As such, there is no need to 
discuss VCAA compliance as to this issue.

With respect to the thoracolumbar strain claim, the Veteran is 
challenging the initial evaluation assigned following a grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the RO provided the Veteran additional notice in a 
November 2008 letter that advised her as to how VA determines 
disability ratings and effective dates of awards as well as the 
specific diagnostic criteria applicable to her claim.  Thus, 
while additional notice was not required, the RO provided 
additional notice to ensure complete development of the claim.

The Board further notes that the Veteran has not alleged any 
prejudicial harm from any potentially defective VCAA notice 
regarding the service connection downstream elements of 
establishing a disability rating and effective date of award.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRS and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs.  The RO was able 
to obtain private chiropractic treatment records and family 
medicine treatment records.  The RO was unable to obtain records 
from Dr. A.N.A. despite an initial request for records in July 
2009 and a follow-up request for records in September 2009.  By 
letter dated September 2009 and a Supplemental Statement of the 
Case dated November 2009, the RO notified the Veteran of their 
inability to obtain these records and that the Veteran held the 
ultimate responsibility for submitting these records for review.  
Thus, VA satisfied its duty to notify and assist on this issue.  
See 38 C.F.R. § 3.159(c)(1), (e).

The Board further notes that the Veteran has not reported 
receiving VA treatment, and that a May 2007 RO records search for 
potential VA treatment records was negative.  The Veteran has not 
reported having filed a claim for disability benefits with the 
Social Security Administration, or any additional, unobtained, 
available, relevant evidence.

The Veteran was initially afforded VA examinations to evaluate 
the nature and severity of her thoracolumbar strain in June 2007.  
Based upon her report of an increased severity of symptoms to 
include potential neurologic impairment, the Veteran was afforded 
additional VA examination in May 2009.  That examination report 
contains all findings necessary to decide this claim, including 
an evaluation for potential neurologic impairment due to service-
connected thoracolumbar strain.  Thus, the Board finds that this 
examination report is adequate for rating purposes.  See 
38 C.F.R. § 4.2.

Since the last VA examination conducted in May 2009, the Board 
does not find that the lay or medical evidence suggests an 
increased severity of symptoms to the extent that a higher 
schedular rating for chronic thoracolumbar strain may still be 
possible.  Thus, there is no duty to provide further medical 
examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist her in the development of her claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating greater than 10 percent for chronic 
thoracolumbar strain is denied.

The claim of entitlement to service connection for tinnitus is 
granted.


REMAND

The Veteran claims entitlement to service connection for right 
carpal tunnel syndrome, right ulnar neuropathy and left ulnar 
neuropathy.  The Veteran's STRs include a January 2007 neurology 
consultation with Dr. A.N.A. for headaches and hand numbness.  
This examination report recommended the Veteran to undergo a 
magnetic resonance imaging (MRI) scan of the brain, and an 
electromyograph and nerve conduction velocity study (EMG/NCV) of 
her upper extremities.

The Veteran reports that she underwent the MRI and EMG/NCV 
studies, and that the EMG/NCV study detected a neurologic 
abnormality of the right upper extremity.  Unfortunately, the 
RO's extensive attempts to obtain records from Dr. A.N.A. have 
been unsuccessful.

The Veteran underwent VA C&P examination in June 2007, at which 
time the examiner was unable to conclusively diagnose disability 
of the upper extremities as the EMG/NCV studies were not of 
record.  The VA C&P examiner did not conduct any additional 
studies.  

As the reportedly positive private EMG/NCV results appear to be 
unobtainable, VA has a duty to provide the Veteran an examination 
which contains reasonable types of tests such as an EMG/NCV study 
when deemed necessary to substantiate a claim.  Green 
v. Derwinski, 1 Vet. App. 121, 123-24 (1991); Jones (Michael) v. 
Shinseki, 23 Vet. App. 382, 390 (2010).

The Board next notes that the Veteran has more recently reported 
incapacitating episodes of migraine headaches which have 
substantially interfered with her employability to the point 
where she has used up all of her sick leave.  The Board finds 
that copies of the Veteran's sick leave statements are extremely 
relevant to the issue of a higher initial rating for migraine 
headaches as well as a claim for extraschedular consideration 
under 38 C.F.R. § 3.321(b).  

On remand, the Veteran should be afforded the opportunity to 
substantiate these allegations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request her to 
submit the following:

a) copies of all medical records from 
Dr. A.N.A., to include any EMG/NCV 
studies; and
b) copies of her Veteran's sick leave 
statements since her discharge from 
service.

2.  Once the development above has been 
completed, schedule the Veteran for 
appropriate VA examination to determine the 
probable diagnosis of her claimed bilateral 
upper extremity disabilities.  The claims 
folder must be provided to the examiner for 
review.  The examiner must conduct all 
appropriate tests to determine whether the 
Veteran manifests right carpal tunnel 
syndrome, right ulnar neuropathy or left 
ulnar neuropathy, to include EMG/NCV 
studies if not already associated with 
the claims folder.

Following all necessary testing, the examiner 
should provide opinion as to whether the 
Veteran manifests right carpal tunnel 
syndrome, right ulnar neuropathy or left 
ulnar neuropathy and, if so, whether it is at 
least as likely as not that such disability 
first manifested during service and/or is 
causally related to active service?

3.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the Veteran should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


